PER CURIAM.
By petition for certiorari we are requested to review a decision of the District Court of Appeal, Second District, in Smith v. State, 184 So.2d 458.
The petition has been lodged in this Court eighty-three days after the entry of the decision sought to be reviewed. The petition is therefore not timely filed and must be dismissed sua sponte.
An examination of the claims asserted by the petitioner suggest potential merit. The petition is therefore dismissed, but without prejudice to the petitioner to renew his motion in the trial court under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, and thereby to assert any rights available to him under our decision in Smith v. State, Fla., 197 So.2d 497, opinion filed April 12th, 1967.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, O’CONNELL and ERVIN, JJ., concur.